Citation Nr: 0101685	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  95-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 21, 1958 to 
February 12, 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision that denied service 
connection for decreased visual acuity.  In January 1997, 
February 1998, and December 1999, the Board remanded the case 
to the RO for additional development.


FINDINGS OF FACT

1.  The veteran has bilateral macular degeneration with 
decreased visual acuity that existed prior to entry into 
service as demonstrated by reports of eye examinations in 
service and after service.

2.  Clear and unmistakable evidence shows that the increase 
in severity of the bilateral macular degeneration with 
decreased visual acuity in service was due to the natural 
progression of the disease.

CONCLUSION OF LAW

Bilateral macular degeneration with decreased visual acuity 
clearly and unmistakably existed prior to active service and 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 21, 1958 to 
February 12, 1959.

Service medical records show that the veteran underwent 
medical examination for enlistment into service on October 
16, 1958.  His uncorrected distant vision was 20/70 in the 
right eye and 20/70 in the left eye.  He was found qualified 
for enlistment.  On October 24, 1958, the veteran underwent 
medical re-examination.  He was found to have defective 
vision of 20/70 in the right eye and 20/100 in the left eye.  
A medical board report dated in February 1959 notes that the 
veteran underwent medical examination on January 28, 1959 and 
was found to have congenital bilateral amblyopia.  A history 
of poor vision for as long as the veteran could remember was 
noted.  The veteran reported being given glasses in 1956.  At 
the time of the January 28, 1959 examination the visual 
acuity of the right eye was 20/100 correctable to 20/60, and 
the visual acuity of the left eye was 20/100 correctable to 
20/60.  The medical board concluded that the veteran's eye 
disability preexisted his enlistment into service, was not 
the result of an incident of service, and was not permanently 
aggravated by service.  He was found to be unfit for further 
active service due to congenital amblyopia.

VA and private medical records show that the veteran was 
treated and evaluated for eye problems in the 1990's and 
2000.  The more salient medical reports with regard to the 
claim for service connection for decreased visual acuity are 
discussed in the following paragraphs.

Private medical reports show that the veteran underwent eye 
examinations from 1992 to 1994.  The reports of these 
examinations include diagnoses of macular degeneration of 
both eyes that was probably familial, cataracts of both eyes, 
pseudophakia, and chorioretinal scars.  These reports note 
that the veteran has had permanent legal blindness since 
1981.  A report of eye examination in March 1992 shows 
uncorrected visual acuity of 20/200 on the right and 20/400 
on the left, correctable to 20/100 and 20/400, respectively.  
A private medical report dated in August 1995 shows that the 
veteran has macular degeneration, bilaterally, that with 
regular glasses provided him with 20/200 corrected vision in 
the right eye and 20/400 corrected vision in the left eye.  

The veteran testified at a hearing in April 1997.  His 
testimony was to the effect that his preservice defective 
vision was aggravated due to physical trauma in service.

At the April 1997 hearing, the veteran submitted statements 
from relatives and a service comrade.  The statements from 
the veteran's relatives are to the effect that the veteran 
held a valid state driver's license prior to entry into 
service and the statement from the service comrade notes that 
the veteran passed out when standing in formation while the 
signatory was stationed with him.

In February 1998, the Board remanded the case to the RO in 
order to have the veteran undergo a VA ophthalmologic 
examination to determine the nature, severity, and etiology 
of any eye conditions.  The RO was instructed to have the 
examiner express opinions as to whether it was at least as 
likely as not that the veteran's current eye disability was 
related to the eye disability noted in service, whether it 
was at least as likely as not that the disability noted in 
service increased in severity during service, and if so, 
whether there was clear and unmistakable evidence that such 
increase was due to the natural progression of the condition.

In January 1999, the veteran underwent the requested eye 
examination.  The impressions were macular degeneration, 
bilateral, unknown type; pseudophakia, bilateral; legal 
blindness due to macular degeneration, bilateral and 
permanent.  The examiner who reviewed the evidence in the 
veteran's case noted that the veteran indicated at induction 
examination in service that he had vision problems and wore 
glasses, that his vision at induction was 20/70 uncorrected 
in both eyes and that no refraction was done to determine the 
best corrected vision, that he was approved for entry into 
service, and that his visual acuity at discharge some 100 
days after induction was best corrected to 20/60, 
bilaterally.  With no previous refraction, the examiner noted 
that there was nothing to compare the corrected vision at 
discharge with, but one could make the assumption that the 
vision was worse in both eyes at discharge because the best 
corrected vision was only one line better than the 
uncorrected vision at entry.  The examiner noted that there 
was nothing in the record to indicate diagnostic studies were 
done to determine why the veteran's vision was abnormal to 
support the diagnosis of amblyopia.  It was noted that the 
veteran's post-service medical history revealed a progressive 
deterioration of his central vision to legal blindness 
(20/200 best corrected) by 1981.  It was noted that the 
veteran had visible macular changes consistent with such a 
cental vision loss for quite a long time and, in fact, 
developed pre-senile cataracts necessitating cataract 
extraction with lens implantation several years ago.  The 
examiner opined that the veteran had macular degeneration 
since childhood and that there was some deterioration of his 
visual acuity in service.

The report of the veteran's VA eye examination in January 
1999 was returned to the examiner for the preparation of an 
addendum that included an opinion as to whether the worsening 
of the veteran's macular degeneration in service was 
exacerbated by active service or whether the deterioration 
was due to the natural progression of the disease.  The 
examiner in an addendum dated in April 1999 noted that there 
was a slight progression in the deterioration of the macular 
function in service.

In December 1999, the Board remanded the case to the RO 
because the examiner who conducted the January 1999 VA eye 
examination did not provide all the requested information.  
The RO was instructed to return the veteran's claims folder 
to the examiner for the preparation of an addendum that 
included an opinion as to whether there was clear and 
unmistakable evidence that the increase in service was due to 
the natural progression of the veteran's eye condition.

The veteran underwent a VA eye examination in February 2000.  
The assessment was macular degeneration of both eyes with 
reduction of central vision to 20/400 in both eyes.

The report of the veteran's VA eye examination in February 
2000 was returned to the examiner for preparation of an 
addendum that included an opinion as to whether there was 
clear and unmistakable evidence that may include medical 
facts and principles that the increase in the veteran's eye 
condition in service was due to the natural progression of 
the condition.  The examiner in an addendum dated in March 
2000 noted that there was evidence of visual loss in service.  

The report of the veteran's VA eye examination in February 
2000 was again returned to the examiner for the expression of 
opinions as to whether it was at least as likely as not that 
the veteran's current eye disability is related to the eye 
condition noted in service, whether it was at least as likely 
as not that the disability noted in service increased in 
severity, and whether there was clear and unmistakable 
evidence that may include medical facts and principles that 
such increase was due to the natural progression of the 
condition.  The examiner opined that it was at least as 
likely as not that the veteran's current eye disability is 
related to the eye disability in service, that there was a 
slight increase in severity of the eye condition in service, 
and that the increase of 20/100 at discharge as compared to 
the 20/70 at induction indicated the increase was due to the 
natural progression of the disease.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
an eye disability manifested by decreased visual acuity.  
There is no identified evidence not accounted for and 
examinations have been performed with regard to this claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

Statements and testimony from the veteran are to the effect 
that he had a preservice eye disability that worsened in 
service.  While the medical evidence supports this lay 
evidence, it does not support the veteran's testimony that 
the progression of his preservice eye disability in service 
was due to physical trauma.  The evidence does not show that 
the veteran sustained physical trauma in service or that the 
progression of his preservice eye disability in service is 
due to such trauma.

The medical evidence, including reports of eye examinations 
in service and after service, and the report of his medical 
examination for entry into service, shows that the veteran 
had an eye disability that existed for many years prior to 
his entry into service.  The medical evidence also shows that 
there was a permanent increase in the severity of this 
condition in service because the service medical records show 
uncorrected visual acuity of 20/70 in both eyes at the time 
of entry into service and of 20/100 at the time of separation 
from service.  The question now for the Board to decide is 
whether this increase in the severity of the preservice eye 
disability in service is due to active service or the natural 
progression of the disease.

The service medical records show that a medical board 
reviewed the veteran's case in February 1959 and determined 
that he had congenital amblyopia that preexisted his entry 
into service, was not due to incident of service, and had not 
undergone permanent aggravation by service.  These medical 
board conclusions are considered competent evidence if 
supported by medical facts and principles   Gahman v. West, 
12 Vet. App. 406 (1999).  In this case, the post-service 
medical records clearly show that the veteran does not have 
amblyopia, that his decreased visual acuity is due to macular 
degeneration of the eyes, and that there was a slight 
permanent increase in the severity of the macular 
degeneration in service.  Under the circumstances, the 
medical board conclusions do not constitute clear and 
unmistakable evidence that there was no permanent worsening 
of the veteran's preservice eye disability in service.

The post-service medical records show that the veteran 
underwent various eye examinations that indicate that he is 
permanently blind due to macular degeneration of both eyes.  
The Board remanded the case to the RO in order to have the 
veteran undergo a VA eye examination to determine whether it 
was at least as likely as not that the veteran's current eye 
disability is related to the eye disability in service, and 
whether there was an increase in the veteran's eye disability 
in service and, if so, whether there was clear and 
unmistakable evidence that the increase in the eye disability 
in service was due to the natural progression of the disease.  
The veteran underwent VA eye examinations in 1999 and 2000 
that indicate that the veteran has macular degeneration of 
both eyes that has been present since childhood and that 
increased in severity during active service.  An August 2000 
addendum to the report of the February 2000 eye examination 
opines that the slight worsening of the veteran's visual 
acuity in service from 20/70 in both eyes to 20/100 in both 
eyes was due to the natural progression of his macular 
degeneration of both eyes.  This opinion is based on medical 
facts and principles and constitutes clear and unmistakable 
evidence to rebut the presumption that the preservice eye 
condition was aggravated by active service.  38 C.F.R. 
§ 3.306(b); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  
There is no medical evidence of record contrary to the 
opinion that the slight decrease in the veteran's visual 
acuity in service was due to the natural progress of the 
disease.

After consideration of all the evidence, the Board finds that 
the veteran has macular degeneration of both eyes with 
decreased visual acuity that existed prior to entry into 
service and that the slight increase in this condition in 
service was clearly and unmistakably due to the natural 
progression of the disease.  The medical evidence is entirely 
against the claim for service connection for an eye 
disability manifested by decreased visual acuity, and the 
claim is denied.  Since the evidence is entirely against the 
claim, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for decreased visual acuity is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

